DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2022 was filed after the mailing date of the Notice of Allowance on 2/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
This is in response to applicant' s amendment/response filed on 5/22/2022, which has been entered and made of record.  Claims 54-56, 58, 63-64, 67-70, 73-74 is/are amended. Claims 1-53, 76-77 is/are cancelled. New claims 78-79 are added.  Claims 54-75, 78-79 are pending in the application. 
After careful consideration of the IDS provided, a fresh interpretation and analysis of the claims, allowability of the previous office action is hereby withdrawn, although allowability of some of the claims in the previous office action are still maintained.
See details below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 55-69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 55-57, 59-68 depends on claim 1 which had been cancelled.  Claim 58 depends on claim 2 which had also been cancelled. Claim 69 depends on claim 68, which in turn, depends on cancelled claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner suggests claims 55-57, 59-68 to be dependent on claim 54 and claim 58 to be dependent on claim 57. For purpose of Examination, the above mentioned dependency is followed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 54-55, 57-62, 65-69 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Perez et al. (2013/0293468, hereinafter Perez).
Regarding claim 54, Perez discloses a method to create an alternate reality environment of a physical location (¶0045, claim 10 and dependents, Augmented reality is a technology that allows virtual imagery to be mixed with a real world physical environment, ¶0001), the method, comprising:
causing to be perceptible or imperceptible, to a human user, a virtual object in the alternate reality environment (FIGs. 9, 10, 18  illustrates users sharing and collaborating on a real-world white board and or stage to interact with a perceptible virtual object 940, 1010, virtual menu 1806 … etc. – ¶0023, ¶0126-0127. To the wearer, the menu may be floating in space adjacent respective users based on the wearer's focus on the users, and appear and disappear whether the wearer focuses on the user, ¶0145. Any/all virtual objects in e.g. fig. 18, such as 1802, 1804, 1806, 1810 and/or 1702 can reasonable be understood as a virtual object);
wherein, the alternate reality environment includes: 
a representation of a real environment associated with the physical location (FIG. 10 illustrates a presentation of real collaboration environment associated with a physical location, fig. 10. At 1104, the physical location of the collaboration environment is mapped – ¶0130, figs. 10-11. Fig. 18 shows a plurality of users 29A through 29F who are positioned around a conference table and viewing virtual objects, ¶0143.);
the virtual object (e.g. object 940, 1010, figs. 9, 10, 1802, 1804, 1806, 1810 and/or 1702  in fig. 18);
a first virtual world component and a second virtual world component; wherein, the first virtual world component is affiliated with a first entity and the second virtual world component is affiliated with a second entity (User identity can be tied to levels of access to shared content, ¶0043. …these permissions can be arranged in classes or levels of users, the permissions subject to user authentication and device capabilities, and visualized by users of the virtual collaboration system, ¶0126. …collaboration information can be provided with varying levels of granularity in terms of the amount of detail which is provided to each access level, ¶0131. At 1406, the collaborator is presented with a representation of user-level permissions for each of the users in the collaboration environment. User-level permissions (e.g. full/partial/none) can reflect the ability of each of the users to view the available information that is going to be provided by the collaborator. The user can then select to see virtual controls allowing the user to change the user-level permissions renderings or other aspects of the collaboration environment, ¶0137, fig. 14. A menu 1806 is illustrated for user 29D. More or fewer menu items may be provided., ¶0145, fig. 18.
Therefore, a first user with e.g. user 1804 in fig. 18, denoted by virtual object 1802 (user unknown) and menu 1806 consisting of virtual menu items such as lock icon, an information icon, a notes icon, and arrows for manipulating permission level in combination understood as first virtual world component, wherein, the first virtual world component is affiliated with a first entity. Similarly, a second user denoted by a different virtual object and menu is a second virtual world component, wherein, the second virtual world component is affiliated with a second entity.);
controlling access of a first set of virtual objects associated with the first virtual world in the alternate reality environment based on a first set of policies or permissions, the first set of policies or permissions being determined at least in part by the first entity; controlling access of a second set of virtual objects associated with the second virtual world in the alternate reality environment based on a second set of policies or permissions, the second set of policies or permissions being determined at least in part by the second entity (User identity can be tied to levels of access to shared content, ¶0043. …these permissions can be arranged in classes or levels of users, the permissions subject to user authentication and device capabilities, and visualized by users of the virtual collaboration system, ¶0126. …collaboration information can be provided with varying levels of granularity in terms of the amount of detail which is provided to each access level, ¶0131. At 1406, the collaborator is presented with a representation of user-level permissions for each of the users in the collaboration environment. User-level permissions (e.g. full/partial/none) can reflect the ability of each of the users to view the available information that is going to be provided by the collaborator. The user can then select to see virtual controls allowing the user to change the user-level permissions renderings or other aspects of the collaboration environment, ¶0137, fig. 14. A menu 1806 is illustrated for user 29D. More or fewer menu items may be provided., ¶0145, fig. 18., ¶0137, ¶0145.
Hence, the access control of respective sets of virtual objects associated with respective virtual worlds of a first and a second user are being determined at least in part by their respective entities in terms of their different user level permissions to access and view information);  
further wherein, in the alternate reality environment, perceptibility of the virtual object is configurable or adjustable by the human user (Authorization control 916 keeps track of which users are authorized to see varying levels of collaboration information. Collaboration information may be provided with any number of authorized levels of information granularity from fully accessible to partially accessible to not accessible at all. Authorization control alerts the presenting user to various levels of collaboration permissions of the users in the room. The controller 904 utilizes the authorization control 916, information display application 914, user location and tracking 912 and event and location data 910 to output information for use by different users in the collaboration environment. It also transmits events back and forth between users in the collaboration environment so that collaboration can incur intelligently – ¶0124
In this instance, users 29A through 29C are all highlighted with a bright light 1820 indicating they are authorized and/or known to the user and may themselves view the virtual object 1702. User 29D, however, is highlighted with an icon 1802 alerting the wearer to the fact that the user is not known as indicated by annotation 1704. Similarly, user 29E has an icon 1809 indicating that while the user is known, no permissions have been assigned to this user as indicated by the annotation 1810 – ¶0144, figs. 18a,b).  
Regarding claim 55, Perez discloses the method of claim 1, further comprising, updating a representation of the virtual object in the alternate reality environment, to depict action or inaction of the virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145- hence the representation of the virtual object being updated from inactive to active w.r.t. that particular user).
Regarding claim 57, Perez discloses the method of claim 1, further comprising, updating a representation of the virtual object in the alternate reality environment, to depict action or inaction of the virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145- hence the representation of the virtual object being updated from inactive to active w.r.t. that particular user); and
updating the representation of the virtual object in the alternate reality environment in response to detecting one or more of, interaction with the virtual object, with respect to the virtual object, and a command issued to the virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145).  
Regarding claim 58, Perez discloses the method of claim 2 (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145- hence the representation of the virtual object being updated from inactive to active w.r.t. that particular user);
wherein, the action of the virtual object includes, one or more of:
(i) generating an output or response to a query command to obtain metadata from the virtual object; wherein, the query command is issued by one or more of, the human user, another human user and another virtual object;
(ii) a talk action; wherein, the talk action of the virtual object is initiated responsive to one or more of, a text query, a speech query or command received by the virtual object;
(iii) a visible action; wherein, the visible action of the virtual object causes a visual component of the representation of the virtual object to change for different users or difference devices used by the different users in the real environment to access the alternate reality environment (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145);
(iv) an audible action; wherein, the audible action causes an audible component of the representation of the virtual object to change for different users or difference devices used by the different users in the real environment to access the alternate reality environment;
(v) a touch reaction (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142);
wherein, the touch reaction causes, one or more of:
            (v.a) a surface of the virtual object to be interacted with (¶0142, fig. 17a);
            (v.b) internals of the virtual object to be interacted with or exposed;
            (v.c) one or more behaviors of the virtual object to be initiated or triggered;
            further wherein, the touch reaction is initiated in response to action by one or more of, the human user, another human user, and another virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142);
            wherein, the touch reaction includes reaction to one or more of move, hit, shoot, poke actions (¶0142).  
Regarding claim 59, Perez discloses the method of claim 1,
wherein, an action of the virtual object includes one or more of:
(i) a collection reaction (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene. Any sound or other annotations associated with the object will be fully presented to user of the display apparatus 2. – ¶0142);
wherein, the collection reaction causes, one or more copies of the virtual object to be collected by the human user or another human user (A device with more limited capabilities, such as the laptop, may not be able to present the three-dimensional aspects of the building 702. As such, as illustrated in FIG. 17B, a user with a laptop viewing the same collaboration presentation would see a more limited view of the building 1704. While this more limited view 1704 is illustrated, for example, without the perspective available in the view in FIG. 17A, annotations may still appear as illustrated in FIG. 7B – ¶0142);
further wherein, the collection reaction is initiated in response to action by one or more of, the human user, the other human user (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene - ¶0142, fig. 17a,b);
(ii) a put reaction;
wherein, the put reaction causes, one or more copies of the virtual object to be placed in a different physical location; further wherein, the put reaction is initiated in response to action by one or more of, the human user, the other human user;
(iii) a give reaction (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene. Any sound or other annotations associated with the object will be fully presented to user of the display apparatus 2. – ¶0142);
wherein, the give reaction causes, one or more copies of the virtual object to be given to another human user (A device with more limited capabilities, such as the laptop, may not be able to present the three-dimensional aspects of the building 702. As such, as illustrated in FIG. 17B, a user with a laptop viewing the same collaboration presentation would see a more limited view of the building 1704. While this more limited view 1704 is illustrated, for example, without the perspective available in the view in FIG. 17A, annotations may still appear as illustrated in FIG. 7B – ¶0142);
further wherein, the give reaction is initiated in response to action by the human user (As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142).
Regarding claim 60, Perez discloses the method of claim 1, wherein: an action of the virtual object includes one or more of:
(i) a publish action;
wherein, the publish action enables the virtual object to publish one or more of: content, a notification, an event, a command, to a content stream of multiple content streams associated with the virtual object (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A manner of manipulating the controls is illustrated in FIG. 18B. In FIG. 18B, a user can select a virtual object 1702 using their hand and drag the virtual object on to user 29E in order to allow the user to view the object which the user may previously not have been able to view because no permissions were assigned as illustrated in FIG. 18A. Alternatively, the wearer selects menu items using the user's hand 1820 and the individual menu item responds as a toggle or other type of interface control. In the example at FIG. 18B, the users selects the up arrow to increase the user's permissions on the share menu 1806 – ¶0145
One feature the technology illustrates graphically or audibly or both, the relationships of the users in the collaboration environment to the wearer. In this instance, users 29A through 29C are all highlighted with a bright light 1820 indicating they are authorized and/or known to the user and may themselves view the virtual object 1702. User 29D, however, is highlighted with an icon 1802 alerting the wearer to the fact that the user is not known as indicated by annotation 1704. Similarly, user 29E has an icon 1809 indicating that while the user is known, no permissions have been assigned to this user as indicated by the annotation 1810. Finally, user 29F is shown with an additional annotation 1812 indicating that while the user is known, the user is operating a limited device. Any number of variations on altering the wearer to distinctions in the sharing environment may be provided. Additionally, the wearer may be presented with a set of controls allowing the user to adjust the permissions and authorization of known and unknown users (and any other users in the collaboration environment) – ¶0144. Here, e.g. highlighted icon 1802 indicating know/unknown user is understood as a publish action of a virtual object);
(ii) a subscribe/follow action;
wherein, the subscribe/follow action enables the virtual object to subscribe to content or events from an external content stream;
wherein, the external content stream is associated with another virtual object;
wherein, the external content stream associated with the other virtual object includes a public content stream which is publicly accessible in the alternate reality environment.
 Regarding claim 61, Perez discloses the method of claim 1, wherein:
an action of the virtual object includes one or more of:
(i) an annotation reaction; wherein, the annotation reaction is initiated in response to an annotation action by the human user (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene. Any sound or other annotations associated with the object will be fully presented to user of the display apparatus 2 – understood as annotation reaction. A device with more limited capabilities, such as the laptop, may not be able to present the three-dimensional aspects of the building 702. As such, as illustrated in FIG. 17B, a user with a laptop viewing the same collaboration presentation would see a more limited view of the building 1704. While this more limited view 1704 is illustrated, for example, without the perspective available in the view in FIG. 17A, annotations may still appear as illustrated in FIG. 7B.);
further wherein, the annotation action includes one or more of, commenting, liking, rating, tagging, and linking (For example, if a user places a virtual object in the collaboration environment, rotates it, augments it, or makes some annotation (understood as commenting or tagging) to it, all these actions would be presented to the collaboration environment – ¶0138);
(ii) an edit reaction (For example, if a user places a virtual object in the collaboration environment, rotates it, augments it, or makes some annotation to it, all these actions would be presented to the collaboration environment – ¶0138);
wherein, the edit reaction causes specification or metadata of the virtual object to be modified (Similarly, user 29E has an icon 1809 indicating that while the user is known, no permissions have been assigned to this user as indicated by the annotation 1810. Finally, user 29F is shown with an additional annotation 1812 indicating that while the user is known, the user is operating a limited device. Any number of variations on altering the wearer to distinctions in the sharing environment may be provided. Additionally, the wearer may be presented with a set of controls allowing the user to adjust the permissions and authorization of known and unknown users (and any other users in the collaboration environment – ¶0144);
further wherein, the edit reaction is initiated in response to action by the human user (¶0138, ¶0144);
(iii) autonomous behavior in the alternate reality environment;
wherein, the autonomous behavior includes one or more of:
chasing the human user, randomly roaming around a path or region, hiding (A menu 1806 is illustrated for user 29D in fig. 18. To the wearer, the menu may be floating in space adjacent respective users based on the wearer's focus on the users, and appear and disappear whether the wearer focuses on the user – disappearing of the menu is understood as the autonomous behavior of hiding),
 doing things to or interacting with other virtual objects,
doing things to or interacting with the human user or another human user
(iv) behaviors determined by if-then rules (Both the mapping of the virtual object within the display as well as the mapping of a virtual object on a real object can be updated in accordance with the method of FIG. 16. For example, if a user draws a virtual object on a movable whiteboard which is a real object, and subsequently moves the real object whiteboard, the virtual object must move with the real object whiteboard. Linking the virtual object to the real object in the user space allows this mapping to occur – ¶0141).
Regarding claim 62, Perez discloses the method of claim 1, wherein, an action of the virtual object includes one or more of, self destruction, shoot at the human user, get shot by the human user, being selectively hidden, react to user, change over time, morph from one type of object to another, move from the physical location to another physical location, traverse a path over time (Both the mapping of the virtual object within the display as well as the mapping of a virtual object on a real object can be updated in accordance with the method of FIG. 16. For example, if a user draws a virtual object on a movable whiteboard which is a real object, and subsequently moves the real object whiteboard, the virtual object must move with the real object whiteboard. Linking the virtual object to the real object in the user space allows this mapping to occur – ¶0141).
Regarding claim 65, Perez discloses the method of claim 1, wherein:
the alternate reality environment comprises, one or more of:
(i) a browsing environment (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A user can use a pinch command to expand or contract a menu on a virtual object, generate a menu view, pinch the command closed to close the menu, and rotate, drag, drop and otherwise manipulate the virtual object within the collaboration environment for all users – ¶0149);
wherein the browsing environment enables the human user to discover one or more relevant objects in the alternate reality environment through, one or more of:
(i.a) physical exploration of the physical location and areas physically surrounding the physical location;
(i.b) virtual exploration of the alternate reality environment through digital navigation via a user interface of the alternate reality environment (This user would see a full virtual object 1702 comprising a building with full annotations and fully manipulated by the collaborator. As a collaborator touches the object and rotates it within the scene, the object will move within the scene – ¶0142. A user can use a pinch command to expand or contract a menu on a virtual object, generate a menu view, pinch the command closed to close the menu, and rotate, drag, drop and otherwise manipulate the virtual object within the collaboration environment for all users – ¶0149);
(ii) a commerce environment;
wherein, the commerce environment enables the human user to carry out a transaction with respect to another entity in relation to the virtual object;
wherein, the transaction enables the human user to carry out one or more of:
(ii.a) purchase the virtual object from the other entity;
(ii.b) sell the virtual object to the other entity;
(ii.c) rent the virtual object to or from the other entity;
(ii.d) license the virtual object to/from the other entity;
wherein, the virtual object represents one or more of:
a physical good in or near the physical location;
services offered in or near the real environment;
a virtual item with real world value;
a virtual item with value in the alternate reality environment.
Regarding claim 66, Perez discloses the method of claim 1, wherein, the alternate reality environment is rendered at least in part in a hologram (alternate reality environment is rendered at least in part in a hologram, fig. 17a,b, 18a,b);
wherein, the hologram is accessible in 3D and in 360 degrees (wherein, the hologram is accessible in 3D and in 360 degrees – figs. 17a,b, 18a,b).
Regarding claim 67, Perez discloses the method of claim 1,
wherein the representation of the real environment includes a scene of the real environment (FIG. 9 illustrates two users sharing and collaborating on a real-world white board and a virtual object – ¶0023);
wherein the scene of the real environment includes one or more of, a photograph of the real environment, a photorealistic production or illustration of the real environment, a recorded video of the real environment, a live video or live stream of the real environment (At the front of frame 115 is physical environment facing video camera 113 that can capture video and still images – ¶0076).
Regarding claim 68, Perez discloses the method of claim 1, wherein, the virtual object is made perceptible or imperceptible to the human user in the alternate reality environment depending on a rule set (One feature the technology illustrates graphically or audibly or both, the relationships of the users in the collaboration environment to the wearer. In this instance, users 29A through 29C are all highlighted with a bright light 1820 indicating they are authorized and/or known to the user and may themselves view the virtual object 1702. User 29D, however, is highlighted with an icon 1802 alerting the wearer to the fact that the user is not known as indicated by annotation 1704. Similarly, user 29E has an icon 1809 indicating that while the user is known, no permissions have been assigned to this user as indicated by the annotation 1810. Finally, user 29F is shown with an additional annotation 1812 indicating that while the user is known, the user is operating a limited device. Any number of variations on altering the wearer to distinctions in the sharing environment may be provided. Additionally, the wearer may be presented with a set of controls allowing the user to adjust the permissions and authorization of known and unknown users (and any other users in the collaboration environment) – ¶0144).
Regarding claim 69, Perez discloses the method of claim 68, wherein, the rule set includes one or more of, temporal parameter, a social parameter, a search parameter and a filter parameter (see ¶0144).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 56, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Bar-Zeev et al. (2012/0105473, hereinafter Bar-Zeev).
Regarding claim 56, Perez discloses the method of claim 1, except, wherein:
the human user is represented as a further virtual object in the alternate reality environment; wherein, the further virtual object representing the human user includes a 3D rendered avatar depicted to other human users in the alternate reality environment;
However, Bar-Zeev discloses a system that includes an HMD to display a created mixed reality entities (abstract). In the mixed reality human users can be animated as 3D avatars (As a further alternative, the virtual three-dimensional object may be provided over a user to alter a certain aspect of a user. The user's hair or clothes may be altered, or the virtual three-dimensional object may turn the user a certain color. An example of this is shown as virtual object 850 in FIG. 18, explained below. ¶0118, fig. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Perez with the teaching of Bar-Zeev of rendering users in the virtual meeting as shown in fig. 20 as 3d avatar, and providing halo around an outline of a user, to obtain, the human user is represented as a further virtual object in the alternate reality environment; wherein, the further virtual object representing the human user includes a 3D rendered avatar depicted to other human users in the alternate reality environment, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding claim 63, Perez discloses the method of claim 1, except, 
further comprising:
depicting, in the alternate reality environment, an information halo associated with the human user;
wherein, the information halo is depicted in or around a vicinity of a representation of the human user;
wherein the information halo includes one or more halo elements.
However, Bar-Zeev discloses a system that includes an HMD to display a created mixed reality entities (abstract). In the mixed reality human users can be animated as 3D avatars (As a further alternative, the virtual three-dimensional object may be provided over a user to alter a certain aspect of a user. The user's hair or clothes may be altered, or the virtual three-dimensional object may turn the user a certain color. An example of this is shown as virtual object 850 in FIG. 18, explained below. ¶0118, fig. 18). Bar-Zeev also discloses a halo or fire or light etc. may be provided around an outline of a user (¶0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Perez with the teaching of Bar-Zeev of rendering users in the virtual meeting as shown in fig. 20 as 3d avatar, and providing halo around an outline of a user, to obtain, depicting, in the alternate reality environment, an information halo associated with the human user; wherein, the information halo is depicted in or around a vicinity of a representation of the human user; wherein the information halo includes one or more halo elements, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Allowable Subject Matter
Claim 64 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (It also need to overcome the 112(d) rejection for improper dependency).
Following are the reasons of indicating allowable subject matter:
Prior arts of record taken alone or in a reasonable combination fail to reasonably disclose or suggest,
Regarding claim 64, enabling the human user to follow the virtual object in the alternate reality environment; wherein, the virtual object represents, one or more of, a second human user, a non-human user character, a place, a location, and a thing.
Claims 70-75 and 78-79 are allowed.
Following are the reasons of indicating allowable subject matter:
Prior arts of record taken alone or in a reasonable combination fail to reasonably disclose or suggest,
Regarding claim 70, wherein, an interaction between the human user and the second human user in the augmented reality environment includes sending or leaving a message for the second human user by the human user; wherein the message is associated with a given place in the geographical location; further wherein, the message is accessible by the second human user when location data of the second human user meets a criteria in relation to the given place in the geographical location; wherein, the augmented reality environment enables the human user to  filter for a set of virtual objects in augmented reality environment that are associated with the second human user; wherein, the set of virtual objects associated with the second human user include one or more of virtual objects accessed or purchased by the second user.
Regarding claim 78, wherein, the virtual object is made perceptible or imperceptible to the human user in the alternate reality environment depending on a rule set; wherein, the rule set includes a proximity parameter; wherein, the virtual object is associated with a real place in the physical location; wherein, the proximity parameter includes an indication of a physical distance between the human user and the real place.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/            Primary Examiner, Art Unit 2619